41 F.3d 1421
Myrna CHEFFER, Plaintiff-Appellant,v.Robert MCGREGOR, Circuit Judge for the 18th JudicialCircuit, Norman Wolfinger, State Attorney for Seminole andBrevard Counties, Claude Miller, Sheriff for Brevard County,Keith I. Chandler, Melbourne, Chief of Police, Defendants-Appellees.
No. 93-2407.
United States Court of Appeals,Eleventh Circuit.
Dec. 14, 1994.

Mathew D. Staver, Jeffrey T. Kipi, Orlando, FL, for appellant.
Gerald B. Curington, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, FL,
James L. Reinman, Melbourne, FL, Jennifer Parker LaVia, Gayle Smith Swedmark, Tallahassee, FL, for appellees.
Appeal from the United States District Court for the Middle District of Florida;  (No. 93-264-CIV-ORL-18);  G. Kendall Sharp, Judge.
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor thereof,


2
IT IS ORDERED that the above cause shall be reheard by this court sitting en banc.  The previous panel opinion, 6 F.3d 705 (11th Cir.1993), is hereby VACATED.